DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 51 – 70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brock et al, publication number: US 2017/0316802.

As per claim 51, Brock teaches a method comprising: 
retrieving verification criteria for an unverified content item, wherein the verification criteria comprises a plurality of rules (rules, [0109][0126]); 
determining whether the unverified content item violates a first rule of the plurality of rules based on a comparison of the unverified content item to a first verified content item (Checking, [0046], Fig. 5); 
in response to determining the unverified content item violates the first rule, determining whether the unverified content item violates a second rule of the plurality of rules (Checking using multiple rules, [0111] Fig. 2c); 
in response to determining the unverified content item does not violate the first rule, determining whether the unverified content item violates a third rule of the plurality of rules (Checking using multiple rules, [0111] Fig. 2c); 
determining, based on the first rule and the second rule or based on the first rule and the third rule, that the unverified content item violates the verification criteria (adjusting scores to determine violation, [0111]); and 
storing a verification flag in association with the unverified content item, wherein the verification flag indicates the unverified content items violates the verification criteria (Setting a flag, [0132]).

As per claim 52, Brock teaches wherein retrieving the verification criteria comprises: identifying a content type corresponding to the unverified content item; in response to identifying the content type, determining whether there are verification criteria corresponding to the content type; and retrieving, from memory, the verification criteria corresponding to the content type (type, [0034][0042][0053], rules, Fig. 4b).

As per claim 53, Brock teaches wherein the plurality of rules comprising the verification criteria are provided based on inputs to an interface (Interface, Fig.4B, [0126]).

As per claim 54, Brock teaches wherein the plurality of rules comprising the verification criteria are provided by a service provider corresponding to the unverified content item (Matching, [0036][0046]). 

As per claim 55, Brock teaches wherein the plurality of rules comprising the verification criteria comprises acceptable changes at least in audio frequency, audio speed, or audio volume in segments of audio content corresponding to frames in the unverified content item (Change 402, Fig. 4B, [0126-0127]).

As per claim 56, Brock teaches wherein the first verified content item comprises a content item comprising a plurality of frames, wherein each of the plurality of frames are determined to be unaltered from a source format, wherein the source format is defined by a service provider (Original content, [0046] Fig. 5, video [0034]).

As per claim 57, Brock teaches wherein determining whether the unverified content item violates the first rule of the plurality of rules based on the comparison of the unverified content item to the first verified content item comprises:
comparing attributes of a plurality of frames comprising the unverified content item to attributes of the plurality of frames comprising the verified content item;
determining that a threshold number of pixels of at least one frame of the plurality of frames comprising the unverified content item do not match corresponding pixels of a frames of the plurality of frames comprising the verified content item; and
determining which of the at least one frame of the plurality of frames comprising the unverified content item to mark as altered (Comparing Fig. 5, [0131], Threshold [0079-0080][0072]).

As per claim 58, Brock teaches further comprising:
retrieving a plurality of verified content items; 
determining, based on content of the plurality of verified content items and content of the first verified content item, a veracity threshold, wherein the veracity threshold ss determined as a threshold of difference between unverified content and verified content that indicates whether the unverified content violates the verification criteria; 
determining a difference metric between the unverified content item and the first verified content item based on the verification criteria; and 
wherein determining, based on the altered portion of the unverified content item and content of the first verified content item, whether the unverified content item violates the verification criteria comprises comparing the difference metric to the veracity threshold (Threshold, [0079-0080][0158]). 

As per claim 59, Brock teaches wherein the verification flag is displayed before the unverified content item is displayed (Flag, [0080][0132]).

As per claim 60, Brock teaches wherein the verification flag comprises an indication of verification status along with information above the unverified content item (Flag, [0080][0132]).

Claims 61 – 70 are rejected based on claims 51-60.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494